Citation Nr: 1545388	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-25 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an improved pension, to include an increased rate based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The issue has been variously characterized during the course of the appeal, but the underlying issue has been whether the Veteran's income is excessive for payment of pension or special monthly pension.

This matter was previously before the Board in June 2015, when it was remanded to the Agency of Original Jurisdiction (AOJ) for consideration of evidence related to the 2012 and 2013 annualization periods in the first instance.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's countable annual income, after deducting allowable exclusions for unreimbursed medical expenses, has exceeded the maximum annual pension rate for improved pension, to include the rate for special monthly pension based on the need for regular aid and attendance, throughout the appeal period.



CONCLUSION OF LAW

The criteria for entitlement to an improved pension, to include the increased rate of special monthly pension based on the need for regular aid and attendance, are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent the Veteran letters in April 2012 and May 2013 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist.  The ultimate determination in this matter concerns the Veteran's countable annual income.  VA has requested several statements from the Veteran regarding income and possible exclusions from countable annual income under 38 C.F.R. § 3.272.  VA has also verified the Social Security Administration (SSA) benefit payments for the appeal period and the unreimbursed expenses related to nursing home care with the State of Colorado.  There does not appear to be any outstanding evidence regarding countable annual income.  The Veteran withdrew his request for a hearing in September 2014.

In June 2015, the Board remanded this matter so that the AOJ could consider evidence regarding the 2012 and 2013 annualization periods in the first instance.  The AOJ considered this evidence as directed and issued a supplemental statement of the case in July 2015.  Therefore, there has been substantial compliance with the Board's prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Basic entitlement to an improved pension exists if, among other requirements, the veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in VA Manual M21-1 MR, Part I, Appendix B, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  Pension benefits are paid at the MAPR, reduced by the amount of countable annual income received by the veteran.  38 U.S.C.A. §§ 1503, 1521(b); 38 C.F.R. §§ 3.3, 3.23.  If a veteran's countable annual income exceeds the MAPR, payment of an improved pension is not warranted.

In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the twelve-month annualization period in which received, except for certain exclusions listed in 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  

SSA income is not excluded under 38 C.F.R. § 3.272; therefore, it is considered countable annual income.  A dependent spouse's income is also considered part of the veteran's countable annual income for pension purposes.  38 C.F.R. § 3.23(d)(4).  If a spouse resides apart from and is estranged from the veteran, the spouse will be considered the veteran's dependent only if the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d)(1).

Here, the Veteran filed a claim for an improved pension at the increased rate based on the need for regular aid and attendance in February 2012.  The record establishes he meets the war-time service and age requirements for an improved pension.  See 38 C.F.R. § 3.3.  The record also establishes he requires regular aid and attendance in the form of nursing home care due to advanced Parkinson's disease.  See 38 C.F.R. §§ 3.23(d)(2), 3.351(b).  Therefore, the only issue that remains is whether his annual countable income exceeds the MAPR.

The Veteran's spouse's income is considered part of his annual countable income because she is considered his dependent for pension purposes.  Even though they live apart due to his need of nursing home care, they are not estranged.  He has also reported providing support for her.  Therefore, she is his dependent.  See 38 C.F.R. § 3.23(d)(1).

For 2012, the MAPR for aid and attendance with one dependent was $24,239.  In 2012, the Veteran received approximately $26,818 in SSA benefits ($2,234.90 per month) and $1,113 from a private pension.  The Veteran's spouse received approximately $18,598 in SSA benefits ($1549.90 per month).  Thus, their total income for 2012 was at least $46,529.  The Veteran reported $3,025 in unreimbursed medical expenses for 2012, which can be reduced from the total income as it exceeds five percent of the MAPR.  Therefore, the Veteran's countable annual income for 2012 was approximately $43,504, which far exceeded the MAPR of $24,239 for aid and attendance with one dependent.

For 2013, the MAPR was for aid and attendance with one dependent was $24,652.  In 2013, the Veteran received approximately $27,272 in SSA benefits ($2,273.00 per month) and $1,113 from a private pension.  The Veteran's spouse received approximately $18,922 in SSA benefits ($1,576.90 per month).  Thus, their total income for 2013 was at least $47,307.  The Veteran reported $9,207 in unreimbursed medical expenses for 2013, including a verified $7,743 for nursing home care, which can be reduced from the total income as it exceeds five percent of the MAPR.  Therefore, the Veteran's countable annual income for 2013 was approximately $38,100, which also exceeded the MAPR of $24,652 for aid and attendance with one dependent.

For 2014, the MAPR was for aid and attendance with one dependent was $25,022.  In 2014, the Veteran received approximately $27,684 in SSA benefits ($2,307.00 per month) and $1,113 from a private pension.  The Veteran's spouse received approximately $19,198 in SSA benefits ($1,599.90 per month).  Thus, their total income for 2014 was at least $47,995.  The Veteran reported $15,900 in unreimbursed medical expenses for 2014, including a verified $14,641 for nursing home care, which can be reduced from the total income as it exceeds five percent of the MAPR.  Therefore, the Veteran's countable annual income for 2014 was $32,095, which again exceeded the MAPR of $25,022 for aid and attendance with one dependent.

The twelve-month annualization period for 2015 has not yet concluded, but there is no evidence that indicates there will be a substantial deviation with respect to the Veteran's countable annual income from previous years, as he has reported an expected $16,121 in unreimbursed medical expenses for 2015 and will receive income that meets or exceeds his total income for previous years.

Ultimately, the record indicates the Veteran's countable annual income has exceeded the MAPR for aid and attendance with one dependent for the entirety of the appeal period.  Discussion of the MAPR without aid and attendance is unnecessary as that MAPR is substantially less than the MAPR for aid and attendance with one dependent.  Accordingly, payment of an improved pension is not warranted at any point in the appeal period.


ORDER

Entitlement to a nonservice-connected pension, to include an increased rate based on the need for regular aid and attendance, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


